DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the first and second openings and the first and second flaps are arranged perpendicularly with respect to sleeve length from shoulder to cuff” as amended into claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “the elbow portion is positioned over an elbow of the sleeve and extends into an upper arm and a forearm of the sleeve” as provided in new claims 23 and 24. The originally filed disclosure failed to define the elbow portion as part of the upper arm and the forearm of the sleeve, there is no mention in the specification as to what the upper arm and forearm of the sleeve would even be and incorporating theses portions into an elbow portion is considered new matter.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the upper arm and the forearm of a sleeve would be. The specification fails to detail what portions of the sleeve these portions would be, or even mentions the upper arm and the forearm portions. Therefore, without proper definition of what portion of a sleeve the upper arm and the forearm would be, one person may consider a different portion and/or amount of the sleeve for these portions making the claim indefinite.

Claim 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “with respect to sleeve length from shoulder and cuff” is referring to and how the shoulder, cuff, and sleeve length structurally relate to the sleeve and/or garment. There is no antecedent basis for “sleeve length”, “shoulder”, and “cuff”, therefore, it is unclear what sleeve length is and how it relates to the sleeve and garment of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2017/0290382) in view of Hodgson et al. (US 10,244,804).
 	In regard to claim 1, Arnold et al. teaches a sleeve for a garment (sleeve: 112), comprising: a front panel (front panel: 114) and a back panel attached to the front panel along respective first and second side edges thereof (see back panel: 116 and 118 attached via stitching 122 and 124 to front panel 114), the back panel having an upper panel (116), a lower or middle panel (118), and the lower or middle panel corresponding to the user’s elbow (see annotated figure 4 below); wherein a lower edge of the upper panel (116) overlaps an upper edge of the middle/lower panel (118) without attachment thereto forming both the upper opening in the sleeve above the elbow portion thereof and an upper flap overlapping the upper opening (vent: 128 formed in panel between the upper and middle/lower panel above the elbow portion: figures 8A-8C)(first edge 126 overlapping vent 128); wherein the flap is formed by the upper and middle/lower panels by overlapping the upper opening (see figure 3); wherein the flap (126) is moveable between a closed position when the sleeve is straight through the elbow portion and an opened position when the sleeve is bent at the elbow portion to thereby allow increased airflow through the openings when the garment is in use (see figures 8A-8C; illustrating bent vs. straight arm and vent opening and closing). 

    PNG
    media_image1.png
    311
    437
    media_image1.png
    Greyscale

  	However, Arnold et al. fails to teach multiple openings, such that a lower opening is formed by overlap of a middle panel and a lower panel, so that there is an upper, middle and lower panel with openings located there between along the sleeve.
 	Hodgson et al. teaches panels overlapping openings/vents in a garment sleeve for increased ventilation (see column 1, lines 9-11). The vents/openings can be arranged in a gill-like pattern, such that a series of parallel vents/openings are arranged adjacent to one another (see column 4, lines 6-10 and lines 60-67) (see gill-like pattern arrangement in figures 2-3, identifier 210).	The figures of Hodgson illustrate the gill-like pattern on a torso of a garment, but the specification in column 4, lines 58-67 details that user of gill-like pattern vents on a sleeve of a garment. The gill-like pattern as taught by Hodgson et al. teaches an upper panel overlapping a middle panel and a middle panel overlapping a lower panel, such that vent openings are provided between the overlapping panels (see annotated figure below).


    PNG
    media_image2.png
    479
    388
    media_image2.png
    Greyscale


 	Incorporating the gill-like pattern of multiple parallel vents/openings as taught by Hodgson et al. in the sleeve of Arnold et al. would teach upper, middle and lower panels, with the middle panel overlapping the lower panel and the upper panel overlapping the middle panel, such that vents/openings extend between the overlap. The vent/opening as taught by Arnold et al. with additional panel(s) and opening(s) provided below and above would provide a sleeve with a gill-like pattern of multiple vent openings providing a more ventilated sleeve.
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sleeve of Arnold et al. having a single flap and expansion opening with the teaching of a sleeve having multiple gill-like patterned vents along a sleeve as taught by Hodgson et al. (Hodgson: column 4, lines 2-11 and lines 60-67), since the sleeve of Arnold et al. 
 	 
 	In regard to claims 4 and 15, the combined references teach further comprising respective breathable mesh linings attached over each of the upper and lower openings on an inner side of the back panel (Arnold et al. teaches expansions with a mesh lining (128) in paragraph 0042)(Hodgson teaches multiple overlapping panels and openings along a sleeve: column 4, lines 58-67).  

 	In regard to claim 5, the combined references teach further comprising an insulating lining attached to an inner side of the sleeve (Arnold et al: see figures 9 and 10, back fabric identifier 304).  

 	In regard to claims 6 and 17, the combined references teach wherein at least one of the front and back panels is made from a weatherproof fabric or coated with a weatherproofing agent (Arnold et al.: paragraph 0052, water repellent finish).  

 	In regard to claim 7, the combined references teach wherein the garment is one or more of a sports garment, a jacket, and a running jacket (Arnold et al.: paragraph 0019). 
 
 	In regard to claim 8, the combined references teach wherein respective upper edges of the front and back panels are attached to a body of the garment and wherein respective lower 

 	In regard to claim 9, the combined references teach, wherein the front panel includes a gusset portion for attaching to the body of the garment (Arnold et al.: front panel: 114 has a gusset portion along the upper part that attaches to body 102).  
 
 	In regard to claim 12, the combined references teach wherein in the closed position, the upper and lower vents/openings are closed by overlapping of the lower edges of the upper and middle panels over the upper edges of the middle and lower panels, respectively (Arnold et al: see figures 8A-8C and Inman teaches multiple consecutive expansions and flaps); and, wherein in the opened position, the upper and lower vents/openings are opened by separation of the lower edges of the upper and middle panels from the upper edges of the middle and lower panels, respectively (Arnold et al: see figures 8A-8C and paragraphs 0047-0049; Hodgson teaches multiple overlapping panels and openings on a sleeve: column 4, lines 58-67).
  
 	In regard to claim 16, the combined references teach further comprising respective insulating linings attached to respective inner sides of at least one of the front panel, the upper panel, the middle panel, and the lower panel (Arnold et al.: figures 9 and 10, lining 304 and Hodgson teaches multiple overlapping panels and openings).  
 	 
 	In regard to claim 18, the combined references teach wherein respective first and second side edges of the upper, middle, and lower panels form at least a respective portion of the first and second side edges of the back panel, wherein an upper edge of the upper panel forms at least a portion of the upper edge of the back panel, and wherein a lower edge of the lower panel forms at least a portion of the lower edge of the back panel (Arnold et al: see figures 
 
 	In regard to claim 20, Arnold et al. teaches a ventilated sleeve for a garment (sleeve: 112), comprising: a sleeve having an elbow portion and a first opening (opening 125) formed in the sleeve proximate the elbow portion (see figures 3 and 4); and, first flap (overlap of portion 116 and 118) formed on the sleeve above and overlapping the first opening (see figure 3); wherein the first flap is moveable between a closed position when the sleeve is straight through the elbow portion and an opened position when the sleeve is bent at the elbow portion to thereby allow increased airflow through the first opening when the garment is in active use (see figures 8A-8C and paragraphs 0047-0049); wherein the first opening is positioned above the elbow portion (see annotated figure of Arnold et al. above detailing this), wherein the first opening and the first flap are arranged perpendicularly with respect to sleeve length from shoulder to cuff (see annotated figure of Arnold et al. above).  
 	However, Arnold et al. fails to teach multiple flaps and openings, such that a lower opening is formed by overlap of a middle panel and a lower panel, so that there is an upper, middle and lower panel with openings located there between along the sleeve.
 	Hodgson et al. teaches panels overlapping openings/vents in a garment sleeve for increased ventilation (see column 1, lines 9-11). The vents/openings can be arranged in a gill-like pattern, such that a series of parallel vents/openings are arranged adjacent to one another (see column 4, lines 6-10 and lines 60-67) (see gill-like pattern arrangement in figures 2-3, identifier 210).	The figures of Hodgson illustrate the gill-like pattern on a torso of a garment, but the specification in column 4, lines 58-67 details that user of gill-like pattern vents on a sleeve of a garment. The gill-like pattern as taught by Hodgson et al. teaches an upper panel overlapping a middle panel creating a flap and a middle panel overlapping a lower panel creating a flap, 


    PNG
    media_image2.png
    479
    388
    media_image2.png
    Greyscale


 	Incorporating the gill-like pattern of multiple parallel vents/openings as taught by Hodgson et al. in the sleeve of Arnold et al. would teach upper, middle and lower panels, with the middle panel overlapping the lower panel forming a flap and the upper panel overlapping the middle panel forming a flap, such that vents/openings extend between the overlapped flaps. The vent/opening as taught by Arnold et al. with additional overlapping panel flaps and openings provided below and above as taught by Hodgson would provide a sleeve with a gill-like pattern of multiple vent openings providing a more ventilated sleeve.


 	In regard to claim 21, the combined references teach further comprising respective breathable mesh linings attached over each of the first and second openings on an inner side of the sleeve  (Arnold et al. teaches expansions with a mesh lining (128) in paragraph 0042)(Hodgson teaches multiple overlapping panels and openings along a sleeve: column 4, lines 58-67).  

 	In regard to claims 23 and 24, Arnold teaches the elbow portion is positioned over an elbow of the sleeve and extends into an upper arm and forearm of the sleeve (see annotated figure of Arnold above illustrating this).

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. and Hodgson et al. as applied to claims 1 and 12 above, and further in view of King (US 2010/0108247).
 	Arnold et al. and Hodgson et al. fail to teach a reflective material on the sleeve.

 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the garment of Arnold et al. and Hodgson et al. with the reflective material of King, since the sleeve of Arnold et al. provided with reflective material on the flap under the opening would provide visibility to onlookers when in a dark environment. Applicant’s invention, Arnold et al., Hodgson, and King are all in the same field of endeavor teaching garment sleeves with overlapping panels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-18, 20-21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on the rejections applied in the prior rejections of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited art to Cutis (US 2013/0031703) is of particular relevance to the claimed invention, teaching flap vents on garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732